UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) [ ] Definitive Proxy Statement [ ] Definitive Additional Materials [X] Soliciting Material Pursuant to §240.14a-12 DOW JONES & COMPANY, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required [ ] Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [ ] Fee paid previously with preliminary materials: [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Below is the text of a letter to employees of Ottoway Newspapers, Inc. from John N. Wilcox, Senior Vice President of Dow Jones & Company, Inc., President, Local Media Group and Chief Executive Officer, Ottoway Newspapers, Inc.This letter was posted on the Company’s intranet on August 2, 2007. Dear Ottaway colleagues, No one could have imagined the twists and turns that would take place in our corner of the media world in 2007.The proposed merger of News Corp. and Dow Jones could not have been foreseen at the beginning of the year—and of course we still don’t know what that may mean for Ottaway. The distractions of the process leading up to the proposed merger could have impeded initiatives at a less disciplined company or diverted the attention of less dedicated colleagues, but Ottaway has remained on course by executing new projects in every area of our operations, at each location and at corporate.So, although the year has been a challenging one from a financial point of view, we are strategically stronger than we were at this time last year, and well positioned for diversified growth.And it’s important that we remain focused now on moving forward on the many key initiatives underway. Let me borrow just a few minutes of your time to recall some of the highlights of the year so far at Ottaway, with more to come: – We completed the most complex installation in the history of the company, the Content Management System (CMS), which changed the way we process both print and online content in all its forms. – Our Internet Initiative has resulted in a revenue growth rate of more than 50% and page views up 23% through mid-year. – All, save one, major Ottaway websites were redesigned over the past year, adding massive new features and functionality.For example, our Internet viewers can now easily contribute news and ideas through the Prospero user-generated-content tool and Trumba, the online calendar. – “Local search” on the Internet has huge potential and so we are launching new products and services to serve that need, starting with HudsonValley.com last month. – Robust print and online classified sales networks are being formed among our properties and popular self-serve advertising options are being perfected.In addition, we are discussing mutually-beneficial alliances with national companies. – Each media group has embraced API’s Newspaper Next (Ottaway Next) initiative, allowing us to reach out to new communities of readers and advertisers with many new products and services—both in print and online. – With some of the finest printing and distribution facilities in the community newspaper arena, our papers are ramping up contract delivery and commercial printing. – Regarding direct mail, we are leveraging our extensive customer and business databases and bringing in outside expertise to make that a more significant part of our revenue picture. – The all-important PIP Project (Process Improvement Program) is now underway, involving new systems, new structures, new approaches to customer relations management; in fact a whole new way of doing things.It cuts across many areas of our operations, including advertising, circulation, finance and human resources. – Ottaway’s News Next gives our journalists the training and tools they need to provide information to our customers in whatever forms they prefer—a “media neutral” approach. – Working with all departments, Ottaway newsrooms have added new print and web offerings.For example, new landing pages and special web sections are now found on all Ottaway websites, with some locations routinely adding three or more landing pages a week. – We have improved our health coverage by merging 13 disparate plans into one customer-friendly Blue Cross/Blue Shield plan which cuts across geographic boundaries and red tape. – Likewise, we have implemented a common performance management system for setting goals, tracking progress and providing developmental support, rather than using a myriad of approaches as in the past. – Our 401-k retirement plan is now managed by S.E.I., offering a far greater selection of retirement investment options. – Sales convergence—an important component of Ottaway’s Ad Next program—is being combined with dollar-volume pricing to allow our sales professionals to tailor multi-media ad programs to meet the specific needs of their clients. – Our daily newspapers have performed better at maintaining circulation volumes than the industry average this year.To that end, we are growing EZ Pay, reducing churn and showing service improvements. Also, Sunday Next provides a focus on growing Sunday circulation, a must for many of our top advertisers. – New BlackBerry servers and devices have cut through the clutter and crashes of our former hodgepodge of systems, making communication with each other much more efficient. – We are perfecting processes to quickly establish a multi-media presence in adjacent geographic areas, extending our footprint with a minimum of risk or expense. – Several additional magazines will be launched soon, extending our reader and advertiser bases in both width and depth. All of the above items, and much more, are part of our “Magnificent Seven”
